(Rev,Case
     10/2002)C
             enemlDœumtnt
             1:20-cv-22003-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 1 of 3
                                                          U NITED STATESD ISTRICT C OURT
                                                                       Southern DistrictofFlorida

                                                      CaseNumber:I*-C?-é00 -
         .c                                               oF                                                     FILEDBY               D.c.
                     9
                                                 Plaintifxs)                                                          2E2 312922
V.                                                                                                                   ttkkëtlllî?t
                                                                                                                    s.u,OFFLA
                                                                                                                                #
                                                                                                                           ,-   FT.tAun.



         ,
             l   .
                                f r) Q.f,U
                                     .
                                                                              .
                                                                                   y g/

                                                 Defendantts)

                                                     .
                                                     -.
                                                      -
                                                 -

                                                          C        .

                                                                                   ?/
                                                                                   ,
                                                                                    jl-
                                                                                      j
                                                                            (TITLE OFD       UMSXD
                                         '

                 1,                                           r' /3                        pl
                                                                                            ai
                                                                                             nti
                                                                                               ffordefendant,i
                                                                                                             ntheabovestyl
                                                                                                                         edcause  ,

     '


                      a,.       y.                            .j                       o      ,
                                                                                              ? . .'
                                                                                                   ;
                                                                                                   j .           /. c                      .
             J   .          N
                                /'                            OC               (
                                                                                   e'                     C -J
                                                                                                             -          O *
                                                                                                                          0
                            .



                                                              .         .


             .                  .A           w                                     <   -
                                                                                            o            /              v.
                                                                                                                        .p /
                                                 : .D                                      -2v               )         & y?
                                                                                                                                                1




                                                                                                                                                7
                                                                                                                                                .

                                                                                                                                                è
                                                                                                                                               ..
                                                                                                                                                .




                                                                                                                                               )''.
                                                                                                                                               (
                                                                                                                                               1)
                                                                                                                                               l)
                                                                                                                                               ;..
    (Rev.1û/20û2)CfnenlDœument
        Case 1:20-cv-22003-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 2 of 3


r




                                                           certincate ofsew ice                                                                         '

    I      /
           I               :                 '                                                                                           3
                                                                                                                                         '' -
                                                                                                                                     -
                                                                 ,   certif'
                                                                           y thatonthisdate                                                       e copy             '
                                                                                                                                                                     E
    ofthe foregoingdocumentwas mailed to:
                                                                                namets)andaddressles)                                                   .            .
                                                                                                                                                                     E
                                                                                                                                                                     l
                                                                                                               '
                                                                                                             ,.,                                                     ;
                                                                                                                                                                     ,
                                                                                                                                                                    (
                                                                                                                                                                    .
                                                                                                                                                                    .
                                                                                                                                                                    t
                                                                                                                                                                    ('
                                                                                                                                                                    -
                                                                                                                                                                    !
                                                                                                                                                                    .
                                                                                                                                                                    t
                                                                            .,..-..x..                             '
                 -                 .x,
                                   ,             .                      ,
                                                                                                                                                                    j
                                                                                                                                                                    .

                                                                                                                                                            .

               )                                                      ,
                                                                      .                    '
                                                                                                         .
                                                                                                                                y
                                                                                                                                ''
                                                                                                                                             -y
                                                                                                                                             :
                                                                                                                                             1
                                                                                                                                                   -'.y             t
                                                                                                                                                                    u
          Printed ortyped nam eofF er                                       z                  Si ature ofFiler                                                     ).
                                                                                                                                                                    :,
                                                                      .. ..
                                                                                                                                                                    )  .
                                                                                                                                                                    s#)1
                                                                                                                                                                    (jï
                                                                                                                                                                      i
                                                                                               E-mailaddress                                                        t
                                                                                                                                                                    '
                                                                                                                                                    '               '
                                                                                                                                                                    y'
                                                                                                                                                                     j
          PhoneN u l r                                                                         Facsim ileN                                                          7
                                                                                                                                                                    (
                                                                                                                                                                    .
                                                                                                                                                                    .
                                                                                                                                                                     1
                                                                                                                        umber
               //                                                                                                                                                   L
                                                                                                                                                                    '
                                                                                                                                                                    ,


                                                                                                                                                                    tt
                                                                                                                                                                     i
         !q1112:: .
         d
         t
         ë                 '

                                         .           .
                                                       .
                                                       4
                                                       /- 1
                                                       .

                                                          7.'

                                                                                    ----       ..--- .                 .-   .   .
                                                                                                                                         -
                                                                                                                                                                    i1
                                                                                                                                                                    '
                                                                                                                                                                    r
                                                                                                                                                                    y:
                                                                                                                                                                     r
                                                                                                                                                                    ''
                                                                                                                                                                     t
                                                                                                                                                                     '
                                                                                                                                                                     -
                                                                                                                                                    ,           y.
           '          te       p         e                                                                                                                      '
                                                                                                                                                                .    (
               e d>                              g         M                                                                                                    q
                                                                                                                                                                y:
                                                                                                                                                                r
          :-('
             ) /                         /j)f              D                                                                                                    -
                                                                                                                                                                è
                                                                                                                                                                ,'
                                                                                                                                                                     '
                                                                                                                                                                ' k
                                                                                                                                                                y.
                          Case 1:20-cv-22003-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 3 of 3

                                                                                                                                                                                            (STATE FILENUMBER)
                                                     DepzrtmentofHealtl-Om eeefVit:lStzti:tic:
                                                                  STATE OF FLORIDA
                                                                  MARRIAG E RECO RD                                                                                    DateReturned:            JAN 2 5 2117
                                                                      W PE IN UPPER CASE
                                                               71!isIi
                                                                Cl
                                                                         USE BLACK INK
                                                                     cenx notval
                                                                               idenl
                                                                                   eg:$*11ofCl
                                                                                             efk
                                                                 rcuitœ'CountyCourtappearsthereon.,
                                                                                                                                                                      Recorded:BookJwpI-
                                                                                                                                                                                       /page/tk-1
                                                                                                                                                                                      Howard C.Forman, Cl
                                                                                                                                                                                                        erkofCoud
                                                                                                                                                                                        By:              '        DeputyClerk

                                                                          M L-CEQ 016-004695                                                       DUPLICATE
                                                                          (APPLICAMON NUMBER)
             1.Re OFSPOUBE(FIl# â=-''*'-,                                                                                 APPLICATION TO MARRY
                                         Last
                                            l                                                                                                  1b.
             BARBARA ANN LAW TON                                                                                                                       MAI
                                                                                                                                                         DEN6URNAME#*               l 2.DATEOFBIRTH tW nth.œy,Fear
                                                                                                                                                                                                                 )
            %.RESG NCE-CITKTO* ,th           -
                                       8LOCAMON                                                           & DOLINW .
                                                                                                               .
                                                                                                                                                LAW TO N
                                                                                                                                               3c
                                                                                                                                                                                      MAY 05, 1972
            HOLLYK OD                                                                                     BROW ARD                                 .   STATE                         4.BIRTNPLAGE              ye aC.
                                                                                                                                                                                                     (ntateor/rt    oun*l
            5.M*= OF8POO E (FI@ ,:21=zl-1.*)                                                                                                   &
                                                                                                                                                FLORIDA                              FLORIDA
            DAVID JAM ES PEARSON                                                                                                                   .   MAIDENSURNAMEFaPIX-IA) 6.DATEOFBI
                                                                                                                                                                                       RTH (e * , œy,Year
                                                                                                                                                                                                        )
            7a.RESI
                  DENCE-CI
                         IY,TO* .ORLOCATION                                                               7b.C tl                               PEARSON
                                                                                                                                               7c STATE
                                                                                                                                                                                     SEP 04, 1967
            CO MAN                                                                                        S       ERVILLE                      F   .                                 8.BI
                                                                                                                                                                                        RTHPIM E(bBte(
                                                                                                                                                                                                     y'FœePAxtn*l
                   :'             .                                                                                                              LORIDA                               NORTH CAROLINA
                  /'.e,.&e. ',
                       '>    >
                             <                         .
                                                           .                                .
                                                                                                     %m. Icœo
                                                                                                          *A
                                                                                                           IIllm-
                                                                                                            AYFoœA
                                                                                                                - Lc
                                                                                                                   w
                                                                                                                   rlo
                                                                                                                   V<'''
                                                                                                                       li
                                                                                                                        k-
                                                                                                                         e.wm
                                                                                                                        mA tmœlc
                                                                                                                               xkme
                                                                                                                                 exo-
                                                                                                                                    Hg-s
                                                                                                                               lc nKM 1
                                                                                                                                         ,h
                                                                                                                                       przzw
                                                                                                                                         :â
                                                                                                                                           ws-awo
                                                                                                                                           'KA
                                                                                                                                                 w:i
                                                                                                                                                   -
                                                                                                                                                  pl-.nwis
                                                                                                                                                         vTs
                                                                                                                                                         oi n
                                                                                                                                                            .-uv
                                                                                                                                                           pr   ne-z
                                                                                                                                                               zwxm w.
                                                                                                                                                                   -loav
                                                                                                                                                                       -o'e
                                                                                                                                                                          aR
                                                                                                                                                                           aooo,
                                                                                                                                              -AAITOV AY G OYG YFORUNMX To*2A*o
                                                                                                                                                                               lxo
                  <> ae * < .. .' ..'
                     /   .,         ,.
        ,
                                                                                                    .     -
                                                                                                         q ..,     . .   -,a ..- .,x u jnk)                        ,a.suascmx n,.n w ,as.
                                                                                                                                                                                                              n

                    ' qâ# ,y
                                     '      .
                                                                                                                                    ,
                                                                                                                                                               .
                                                                                                                                                                                          xpue,ou - .
                                                                                                                                                                                    13, 2016
                                                                                                                                                                                                    xt.
                                                                                                                                                                                                      o,.
                                                                                                                                                                                                        ,y.k.,...,.- .,-             ,
                                                                                                                                                                                                                                .- -.- . - -
                                          ' '
                                                                                                                                                                                .
                                                 .                                 O OFFICIAL
                                                                                                                                                                   1 1       E FOFFICX         ftlleWA ink)
         $$1$1111 /1
        #b
                                                                 DEP
                                                                 ,3.:1
                                                                                                LER                          FER J MALD N
                                                                                           EOFSPG I                  .              #
   è %* û:
        ..Ct.
          j.*#
             .... ly
                   l                                            .
                                                                               .                -                                       ng* ia#)                     S      I
                                                                                                                                                                            BEDAe SK RNTOBEFOREME()
                                                                                                                                                                                                  NIDA5%I
2<
 z *...
      ;y ,. ., v
    c9%+t%%... l                                                fs ogo- cl     w
                                                                                       ,
                                                                                                                                                                      acwoq.w 1t.s zo $n
                                                                                                                                                                                .
** tx*+              qg% s                                            .
                                                                                                                                                                   1s.smm'
                                                                                                                                                                         rtx o:oFnclAt (uosu i
                                                                                                                                                                                             nk)
â*
*xV*:
    t
   l . 4FF-
                  ... (ps
                        i:ws
                           '                    .M
                                                                 n o4n     q; j?q.
                                                                                                                                             KIcENsETo MARRY
                                                                                                                                                                   .y
                                        pzoz
                                          *2                                                            Js.
    .
   * ..**.       ........*            ...                                      .   M   XFR
                                                                                        œ OCe             e-
                                                                                                           A.                                         x wv r .xs.vAyscvw m jo,.
                                                                                                            .-.ovemtx qvlygw jxwNx gy. axxOy v'**''*WA'                       !w .0Ru
    YV
     y/**1
         /c/                          o$g*                ''!jrcoum
                                                          .                                         M o cM M O e - O ----FM O                           *W '** *          aeuo xj   w o
                                                           .      .                    Isselxo ucEsse       18.DATE LICENSE I
                                                                                                                            SSUED            1:a.DATELKEG EFFECTIVE TO'E
                                                                                                                                                                       1:
                                                                                                                                                                                                 '                          .

                                              '. '                                         D                                JAN *17#2017                                 JAN . 20 #2 017             .   EXPIRAMON DATE
                 :
                 .
                     '
                          .               .w.                                                                                                                                                        MAR . 20 , 2017
                                                                      .                R OFCOURTCLE                        GE
            '.           q'       1%=i' .,
                                      .                                                                                                                              & .TITLE                                 2% .BY n.c.
                                                      '
                 :.(
                   ,
                                                                                                                               DEPUTY CLERK JENNI ER J MALDON D(
                              .
                                  . ..           .
                                                                  11
                                                                                                               CERTI  FICATE
                                                                              YCERTIFYTHAT THEM OVENAMED SPOU:ESY REJOSNE
                                                                                                                             OF MARRIAGE
                                                                                                                                                       BBYMESNMAR> c/ INACCORDANCEO3'HTHELAWSOFTHE
                                                                 .   DATEOFO RI
                                                                              AGE                      (+#                                                                                                        STATEOFFLORIDA
                                                                Jù au<es                            z 5 . œy,F-#
                                                                                                              > :tQ
                                                                                                                                        r.CI
                                                                                                                                           W ,TO*ORLo
                                                                                                                                         âate.< l:  OGFl
                                                                                                                                                      AN0
                                                                                                                                                       ,
                                                                                                                                                         NOiF * I
                                                                                                                                                        ör      AGE
                                                                                                         a
                                                           23a.SI
                                                                GNATUREOFPERSONPERFORMINGTHECEREMOA (&- Ne 1nk)                                                             2%.ADDRESS (O(           rf
                                                                                                                                                                                                      orl
                                                                                                                                                                                                        nipgtwemo
                         sEAu                               w/
                                                           23b
                                                                                                                                                                            pwzqo s;stî
                                                                                                                                                                                      r.-dlh7w py)
                                                                                                                                                                            sum mevc..ll gu 'vwez
                                                                  .   NAME D                            RSON;              lCx CEREX NY
                                                           torzue                                                              -                                           24.SIGNATUREOFO     ESSTO CEREMONY/U- blA ink)
                                                                                       .'               *<           F.Al1-.*
                                                                                                                            .* # *''''*'                                   #
                                                                                                          * :-''.1** .* ?.N 1'                                             25.BIGNATUREOFGTNESSTOCEREMOW IU- blA lokl
                                                               *,
                                                                .                  .            q
                                                                                                           ,-- -jgyjo ,. s o alx,
                                                                                                                                                                                         xs
                                                                                                                                                                           >

                                                                              BROWA                           ORIDA
                                                                               Ickwn'                           true
                                                                              Ma      .
                                                                                                                  1.

                                                                                   o
                                                               œ                   4
                                                                                   o IY 2t,
                                                                                          ,
                                                                                                               4 /.
                                                                  CIERK0  -
                                                                                                              G'
                                                                                                               T
                                                                                                              - COURT
                                                               II'f                                     &-*                I2p.(2
